Citation Nr: 1539452	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A video teleconference hearing was held before the Board in June 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

VA treatment notes from February 2007 through May 2010 assessed the Veteran's mental status to include depressive disorder, not otherwise specified, non-generalized social phobia, and anxiety disorder, not otherwise specified with PTSD features, rule-out PSD and nicotine dependence in full sustained remission.  Additionally, a May 2015 VA treatment notation diagnosed the Veteran with PTSD, major depression, social phobia and alcohol abuse.

Furthermore, the Veteran testified at the June 2015 hearing that while stationed in Okinawa, Japan he had multiple incidents which caused him to be more easily irritated and depressed as well as have thoughts of suicide.  In particular, he felt his life was threatened by incidents in Okinawa with Japanese civilians.  April 2011 buddy statements from J.M. and R.M. similarly report the Veteran's recounts of stressful events with civilians in Okinawa.  The Veteran further testified that he was having symptoms of PTSD and depression before he sought treatment because he "just decided to deal with it".  

The record also includes a private examination from Dr. J.T., Ph.D., LP dated May 2013 which diagnosed the Veteran with anxiety disorder.  Dr. J.T. found the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, criteria for a diagnosis of PTSD.  Despite finding no PTSD diagnosis, Dr. J.T. rendered the opinion that it is as likely as not that the Veteran's anxiety disorder diagnosis could be seen as secondary to the life threatening incidents which the Veteran describes as his stressors.  

In addition, the record includes a January 2011 VA examination which diagnosed the Veteran with severe, chronic alcohol abuse in partial remission, depressive disorder, not otherwise specified secondary to irritability and dissatisfaction towards coworkers, and passive aggressive personality traits.  However, the examination did not find a diagnosis of PTSD and did not offer a medical opinion as to a possible relationship between the Veteran's depressive disorder and his military service. 

In light of Dr. J.T.'s opinion that the Veteran's anxiety disorder diagnosis is more likely than not related to the Veteran's service and the lack of a medical opinion in the prior January 2011 VA examination as to a possible causal relationship between the Veteran's depressive disorder and his service, the Board finds a remand is necessary to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's psychological disorders and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA mental disorders examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present. 

The examiner is asked to accomplish the following:

   a.  Identify the specific stressor or stressors underlying the diagnosis of PTSD, if such a diagnosis is made, and comment upon the link between the current symptomatology and the Veteran's claimed stressors.

   b.  Identify all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not ( a 50 percent probability or greater) that any identified or diagnosed psychiatric disorder was caused by or incurred in service or is otherwise related to service.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

